PROFESSIONALLY MANAGED PORTFOLIOS MULTIPLE CLASS PLAN with respect to the Winslow Green Mutual Funds Pursuant to Rule18f-3 under the Investment Company Act of 1940, as amended (the “1940 Act”), this Multiple Class Plan (the “Plan”) sets forth the method for allocating fees and expenses among each class of shares (each a “Class” and collectively, the “Classes”) in the Winslow Green Funds (the “Funds”), each separate portfolios of Professionally Managed Portfolios (the “Trust”).In addition, the Plan sets forth the maximum initial sales charges, contingent deferred sales charges (“CDSCs”), Rule12b-1 distribution fees, shareholder servicing fees, conversion features, exchange privileges and other shareholder services applicable to each class of shares of the Funds. The Trust is an open-end series investment company registered under the 1940 Act, the shares of which are registered on Form N-1A under the Securities Act of 1933.The Trust hereby elects to offer multiple classes of shares of the Funds pursuant to the provisions of Rule18f-3 and the Plan.Appendix A, as it may be amended from time to time, lists the Funds that have approved the Plan and the classes of each such Fund. SECTION 1.Rights and Obligations.Except as set forth herein, all Classes of shares issued by a Fund shall have identical voting, dividend, liquidation and other rights, preferences, powers, restrictions, limitations, qualifications, designations, and terms and conditions.The only differences among the various Classes of shares relate solely to the following:(a)each Class may be subject to different Class expenses and sales charges as discussed under Section 3 of this Plan; (b)each Class may bear a different identifying designation; (c)each Class has exclusive voting rights with respect to matters solely affecting such Class (except as set forth in Section 6 below); (d)each
